Citation Nr: 1615057	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus, for the period beginning November 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Board remanded the matter in December 2014 and September 2015.

In a January 2011 rating decision, the RO denied entitlement to a disability rating in excess of 20 percent for the service-connected left knee disability.  The Veteran subsequently filed a timely notice of disagreement and, following issuance of statement of the case, a timely substantive appeal as to that decision.  Thereafter, the Veteran's representative, acting on the Veteran's behalf, withdrew all issues on appeal in July 2011.  See correspondence from the representative, received in July 2011.  Accordingly, the January 2011 rating decision's denial of a higher disability rating for the service-connected left knee disability is not before the Board on appeal at this time.  Rather, the present appeal arises from the August 2012 rating decision's reduction in the disability rating for the service-connected left knee disability from November 1, 2012.

In June 2013, the Veteran testified at a Travel Board hearing in Sioux Falls, South Dakota, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In a December 2014 decision, the Board found that the reduction in the disability rating for the service-connected left knee disability was proper.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Partial Remand (JMR) in which the Veteran's representative and a representative from VA's Office of the General Counsel agreed that the Board's reasons or bases for the decision were inadequate and moved for the Court to vacate the Board's decision.  In September 2015, the Board issued a new decision in which it again found that the reduction in the disability rating for the service-connected left knee disability was proper.  Accordingly, that issue is not before the Board on appeal at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matter on appeal must again be remanded for further development before a decision may be made on the merits.

In its September 2015 remand, the Board noted that VA treatment records dated in February 2015 reflect that the Veteran reported being sent to a private treatment provider in Mobridge for injections to his knees.  The Board directed the AOJ, "After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from the private provider in Mobridge."  On remand, the AOJ sent the Veteran a notification letter in September 2015 that informed the Veteran, "On your application, you indicated that you received treatment from VA or non-VA medical providers specifically from Mobridge."  The letter then instructed the Veteran to complete an enclosed VA Form 21-4142, Authorization to Disclose Information to VA, and an enclosed VA Form 21-4142a, General Release for Medical Provider Information to VA.

In October 2015, the Veteran submitted a completed and signed VA Form 21-4142, but did not submit a completed VA Form 21-4142a as to the private treatment provider in Mobridge or any other treatment provider.  As such, the AOJ could not obtain the outstanding records from the Mobridge provider that the Veteran previously identified.  The AOJ readjudicated the issue in a December 2015 supplemental statement of the case, noting that the authorization form was incomplete, but without making further efforts to obtain the outstanding records.

The Board has noted that when the RO obtained records through the VISTA system, the records obtained included two records both dated in February 2015 from the AMG Orthopedic Surgery Clinic in Aberdeen and Mobridge.  The Veteran underwent a Kenalog injection to the knees at that time.  However, it is unclear whether these two records represent all records from the private health care providers.   The Board notes that one of the records indicates that the Veteran would return to see the physician within the next three months or so.  The VA examination conducted in June 2015 noted that the Veteran had gotten steroid shots in the knees only two months earlier, suggesting the Veteran saw the private providers since February 2015.  The Board also notes that a VA record dated in February 2015 indicates that the Veteran was seeking authorization for a consult of physical therapy.  It is unclear whether such therapy was ever authorized.  

Where the AOJ is tasked with obtaining records not in the custody of a Federal Department or agency, the claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians, to include providing information to identify and locate the existing records.  38 C.F.R. § 3.159.  In this case, the Board finds that the Veteran's submission of the VA Form 21-4142 in October 2015 demonstrates a willingness to cooperate with VA's efforts to assist in obtaining private treatment records.  A followup letter should have been sent informing that the Veteran that he must also submit a VA Form 21-4142a or other document providing enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1)(i).  As outstanding private treatment records relevant to the matter on appeal have been identified by the Veteran, and the Veteran has demonstrated a willingness to cooperate with VA's effort to obtain those records, the case must be remanded again so that the Veteran may be given another opportunity to provide the information necessary to identify and locate those records, specifically to include treatment records from the Mobridge treatment provider.

The Board notes that, although VA has a duty to assist claimants in substantiating a claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a claimant cannot passively wait for help from VA); 38 C.F.R. § 3.159(c)(1)(i) (stating "The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.").  Thus, a lack of cooperation with VA's effort to obtain identified private records may mean that a decision will be made without those records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in complete records from AMG Orthopedic Surgery Clinic in Aberdeen and Mobridge, but that he should identify any other outstanding private treatment records relevant to his service-connected left knee disability as well.  The Veteran should be informed that he must submit both the VA Form 21-4142 and the VA Form 21-4142a, or otherwise provide enough information to identify and locate the existing records and authorize their release to VA.  All attempts to obtain the identified records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher disability rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




